 

Exhibit 10.44 

 

SECOND MODIFICATION TO LOAN AGREEMENT

 

THIS SECOND MODIFICATION TO LOAN AGREEMENT (this “Modification Agreement”) is
made effective as of the 3rd day of June, 2020 (“Modification Effective Date”),
by, between and among LIVE OAK BANKING COMPANY, a North Carolina banking
corporation (“Lender”), EASTSIDE DISTILLING INC., a Nevada corporation
(“Eastside”), MOTHERLODE LLC, an Oregon limited liability company
(“MotherLode”), BIG BOTTOM DISTILLING, LLC, an Oregon limited liability company
(“Big Bottom”), CRAFT CANNING + BOTTLING, LLC, an Oregon limited liability
company (“Craft”), REDNECK RIVERA WHISKEY CO., LLC, a Tennessee limited
liability company (“Redneck”), and OUTLANDISH BEVERAGES LLC, an Oregon limited
liability company (“Outlandish”, Eastside, MotherLode, Big Bottom, Craft,
Redneck and Outlandish are hereinafter collectively, “Borrowers”).

 

RECITALS

 

WHEREAS, Borrowers and Lender are parties to that certain Loan Agreement, dated
January 15, 2020, as amended by that certain First Modification to Loan
Agreement, dated February 20, 2020 (as amended to date, “Loan Agreement”),
pursuant to which Lender agreed to provide Borrowers with a loan, the
outstanding balance of which shall at no time exceed Eight Million and 00/100
Dollars ($8,000,000.00) (“Loan Amount”), as evidenced by the Note, and secured
by, among other things, the Security Agreement, each as defined in the Loan
Agreement; and

 

WHEREAS, Lender and Borrowers have agreed to enter into this Modification
Agreement to reflect certain agreed-upon changes to the Loan Agreement,
including, as the parties deem necessary, appropriate or desirable in connection
with the foregoing. Capitalized terms used but not otherwise defined in this
Modification Agreement shall have the meanings ascribed to such terms,
respectively, as provided in the Loan Agreement.

 

NOW, THEREFORE, for and in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1. Recitals. The foregoing Recitals shall be deemed a material and substantive
part of this Modification Agreement and are hereby incorporated by this
reference herein as if fully set forth below.

 

2. Definitions. For purposes of this Modification Agreement, the following terms
shall have the meanings provided below:

 

2.1 “Modification Loan Documents” means this Modification Agreement, together
with any other instruments, certificates, statements, affidavits, financing
statements and other documents contemplated under this Modification Agreement.

 

Modification to Loan Agreement  

 

 

3. Modifications to Loan Agreement. As of the Modification Effective Date, the
Loan Agreement is hereby modified as hereinafter set forth:

 

3.1 Amendment to Section 5.05. Section 5.05 of the Loan Agreement is amended
and, as so amended, restated in its entirety as follows:

 

“5.05 Financial Reports and Other Data. Furnish to Lender as soon as available,
and in any event: (A) within ninety (90) days after the end of each Fiscal Year,
an audited consolidated balance sheet and statement of income and surplus of
Eastside and its Subsidiaries, showing the financial condition of Eastside and
its Subsidiaries on a consolidated basis at the close of such Fiscal Year and
the results of operations during such year, prepared by independent certified
public accountants selected by the Borrowers; (B) within forty five (45) days
after the end of each of the first three Fiscal Quarters of each Fiscal Year,
consolidated financial statements for Eastside and its Subsidiaries, certified
by the President or Treasurer or other appropriate financial officer of Eastside
as fairly presenting in all material respects the financial condition, results
of operations and cash flows of Eastside and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes, such balance sheets to be as of the end of such Fiscal Quarter, and
such statements of income and surplus to be for the period from the beginning of
the Fiscal Year to the end of such Fiscal Quarter, in each case subject only to
audit and year-end adjustment; (C) within thirty (30) days after the end of each
calendar month, consolidated financial statements for Eastside and its
Subsidiaries, certified by the President or Treasurer or other appropriate
financial officer of Eastside as fairly presenting in all material respects the
financial condition, results of operations and cash flows of Eastside and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, such balance sheets to be as of the
end of such calendar month, and such statements of income and surplus to be for
both (i) the period from the beginning of such calendar month to the end of such
calendar month, and (ii) the period from the beginning of the Fiscal Year to the
end of such calendar month, in each case subject only to audit and year-end
adjustment; (D) within thirty (30) days after the end of each Fiscal Year,
board-approved projections of Eastside and its Subsidiaries (income statement
and balance sheet) for each of the twelve (12) months during the following
Fiscal Year; (E) within thirty (30) days after the end of each calendar month,
an Accounts Receivable aging report, accounts payable aging report and an
Inventory report (including a listing of any warehouses or bailees holding
Eligible Inventory) for the Borrowers; (F) concurrently with the delivery of the
financial statements required by subsection (C) above, a compliance certificate
executed by the President or Treasurer of Borrower Representative or other
financial officer satisfactory to Lender in the form of Exhibit B attached
hereto and made a part hereof; (G) updated financial statements and/or balance
sheets from time to time upon Lender’s request; (H) within thirty (30) days
after the end of each calendar month, bank statements for all deposit accounts
of Borrowers maintained outside of Live Oak Bank; and (I) within thirty (30)
days of the timely filing thereof, copies of all tax returns filed by any
Borrower with the U.S. Internal Revenue Service or other federal, state or local
taxing authority. All financial statements prepared and provided to Lender
pursuant to this Section 5.05 shall be prepared in accordance with GAAP,
subject, in the case of unaudited financial statements, to normal year-end audit
adjustments and the absence of footnotes. Documents required to be delivered
pursuant to the terms hereof (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrowers post such documents, or provides a link thereto, on such Borrower’s
website on the internet at such Borrower’s website address.”

 

Modification to Loan Agreement  

 

 

3.2 Amendment to Exhibit B. Exhibit B attached to the Loan Agreement is amended
and, as so amended, restated in its entirety in the form of Exhibit B attached
hereto.

 

4. Default Waiver.

 

4.1 Existing Defaults. The Borrowers are currently in default under the Loan
Agreement as a result of (i) the Borrowers’ failure to deliver, within thirty
(30) days after the end of the calendar months ending January 31, 2020, February
29, 2020, and March 31, 2020, consolidated financial statements for Eastside and
its Subsidiaries, certified by the President or Treasurer or other appropriate
financial officer of Eastside as fairly presenting in all material respects the
financial condition, results of operations and cash flows of Eastside and its
Subsidiaries in accordance with GAAP, as required by Section 5.05(C) of the Loan
Agreement, (ii) the Borrowers’ failure to provide a compliance certificate
executed by the President or Treasurer of Borrower Representative or other
financial officer satisfactory to Lender, in the form of Exhibit B attached to
the Loan Agreement, concurrently with the financial statements identified in
subparagraph (i) above, as required by Section 5.05(F) of the Loan Agreement
prior to the Modification Effective Date, (iii) the Borrowers’ failure to
promptly pay and discharge or cause to be paid and discharged certain excise
taxes owed to the U.S. Alcohol and Tobacco Tax and Trade Bureau, in violation of
Section 5.04 of the Loan Agreement, and (iv) the Borrowers’ failure to timely
file all federal, state or local tax returns which are required to be filed by
them, in violation of Section 4.05 of the Loan Agreement (collectively, the
“Waived Defaults”). The Borrowers have requested that Lender waive the Waived
Defaults.

 

4.2 Conditions to Waiver. Lender agrees to waive the Waived Defaults upon the
satisfaction of the following conditions:

 

(i) Lender’s receipt, on or before June 30, 2020, of the Borrowers’ revised
monthly financial projections (to include balance sheet, income statement and
statement of cash flows) for the Fiscal Years ending December 31, 2020 and,
subject to the Borrowers’ best efforts, December 31, 2021, specifically
presenting and identifying the Borrowers’ strategy to maintain adequate
liquidity to meet their operating expenses due to losses (actual or projected)
occurring during the Fiscal Quarters ending March 31, 2020 and June 30, 2020.

 

(ii) The Borrowers shall provide evidence to Lender, in form and substance
acceptable to Lender in its sole discretion, on or before June 30, 2020, of the
filing of all federal, state or local tax returns identified in Section 4.1(iv)
above or required to be filed by them by any governmental or taxing authority.

 

In the event the Borrowers have not satisfied the conditions set forth above, it
shall be deemed an Event of Default under the Loan Agreement, and Lender shall
be entitled to exercise its rights and remedies, including, without limitation
its right at any time, as applicable: (i) to accelerate the indebtedness,
obligations and liabilities owed by the Borrowers to Lender, including, without
limitation, the Indebtedness, (ii) to take any enforcement action or otherwise
exercise any or all rights and remedies provided for by any or all of the Loan
Agreement, the other Loan Documents or applicable law, or (iii) to increase the
interest rate charged on the outstanding balance due under the Loan Documents to
the default rate of interest provided for in the Loan Agreement.

 

4.3 Limitations. The waivers set forth in Section 4.2 are one-time waivers and
shall not be deemed to be a waiver by Lender of any other Default or Event of
Default, now existing or hereafter occurring, nor is it a waiver of any
subsequent violation or consent to any subsequent modification of any other
provision of the Loan Agreement.

 

Modification to Loan Agreement  

 

 

5. Conditions Precedent. The obligations of Lender to enter into this
Modification Agreement and consummate the transactions contemplated hereby are
subject to the satisfaction of the following conditions on or before the
Modification Effective Date:

 

5.1 Representations and Warranties. The representations and warranties made in
the Loan Agreement are true and correct in all material respects, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case, such representations and warranties were correct in all
material respects on and as of such earlier date.

 

5.2 Compliance. There shall be no uncured Default or Event of Default under any
of the Loan Documents, other than the Waived Defaults.

 

5.3 Delivery of Modification Loan Documents. Each Borrower shall have delivered
to the Lender PDFs of each of the Modification Loan Documents, duly and fully
executed by all Borrowers, as the case may be, in the presence of a witness or
notary public, where applicable, in form and substance satisfactory to Lender.

 

5.4 Payment of Fees. The Borrowers shall pay (i) an amendment fee to Lender in
the amount of $5,000.00, and (ii) all other reasonable expenses agreed upon by
the parties in connection with this Modification Agreement, including without
limitation, reasonable attorneys’ fees and expenses.

 

6. Miscellaneous.

 

6.1 Ratification of Loan Agreement. All other terms and conditions of the Loan
Agreement shall remain in full force and effect, except to the extent modified
by this Modification Agreement, and the parties hereto hereby ratify and
reaffirm the terms of the Loan Agreement, as hereby modified. From and after the
Modification Effective Date, the term “Loan Agreement” shall mean and refer to
the Loan Agreement, as amended by this Modification Agreement. In the event of
any conflict between the terms of the Loan Agreement and the terms of this
Modification Agreement, the provisions of this Modification Agreement shall
control.

 

6.2 No Duress. Borrowers hereby represent and warrant that they: (i) have
executed this Modification Agreement and the other Modification Loan Documents
as their free and voluntary act, without any duress, coercion or undue influence
exerted by or on behalf of Lender or any other party; (ii) with full and
complete knowledge, believe this Modification Agreement and the other
Modification Loan Documents to be fair, just and reasonable; (iii) have reviewed
this Modification Agreement and the other Modification Loan Documents and fully
understand the effects hereof and thereof and all terms and provisions contained
herein and therein; and (iv) have been afforded the opportunity to be
represented by legal counsel and been advised to seek legal advice from counsel
of their own selection.

 

6.3 Governing Law. This Modification Agreement and all of the other Modification
Loan Documents shall be deemed to be contracts made under seal and shall be
governed by and construed in accordance with the laws of the State of New York,
exclusive of the choice of laws principles thereof.

 

6.4 Severability. If, for any reason, any term or provision of this Modification
Agreement, or its application to any persons or circumstances, shall be held
invalid or unenforceable, in whole or in part or in any respect, in any
jurisdiction, or in the event that any one or more provisions of this
Modification Agreement operates or would prospectively operate to invalidate any
of the other Modification Loan Documents, then, and in any such event, at the
option of Lender, such term or provision will, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability, without
rendering invalid or unenforceable, or by any other means affecting the
remainder of, this Modification Agreement or the other Modification Loan
Documents, or the application of any such term or provision to persons or
circumstances other than those to which it is held invalid or unenforceable.

 

Modification to Loan Agreement  

 

 

6.5 Headings. The headings in this Modification Agreement are for reference only
and shall not affect the interpretation of this Modification Agreement.

 

6.6 Time of Essence. Time is of the essence with respect to each and every
provision of this Modification Agreement.

 

6.7 Waiver of Defenses. Each Borrower represents, warrants and agrees that: (i)
there are no claims, defenses or set-offs with respect to the Note and the Loan
Agreement, or with respect to the indebtedness evidenced or secured thereby or
with respect to the collection or enforcement of any of the same, and (ii) no
claim, set-off or defense exists for the benefit of any Borrowers against Lender
in connection with the Loan and, to the extent any such claim, set-off or
defense exists, each is hereby fully waived and relinquished.

 

6.8 Binding Effect; Modification. This Modification Agreement shall be binding
upon the parties hereto and their successors and permitted assigns and may not
be further modified except by written agreement executed against the party
against whom such modification is sought to be enforced.

 

6.9 No Novation. The parties hereto do not intend this Modification Agreement to
constitute a novation or termination of the Loan Agreement or the parties’
respective obligations thereunder.

 

6.10 Further Assurance. Borrowers, whenever and as often as requested by Lender,
shall execute, acknowledge, and deliver, or cause to be executed, acknowledged
and delivered to Lender, such further agreements, documents or instruments that
are reasonably necessary or desirable to carry out the intent and purpose of
this Modification Agreement and the other Modification Loan Documents

 

6.11 Estoppel. No Borrower knows of any defense or offset against the payment of
any amounts advanced and presently outstanding pursuant to the Loan Agreement.

 

6.12 Expenses. Borrowers agree to reimburse Lender for its reasonable costs and
expenses incurred in connection with the preparation, execution and delivery of
this Modification Agreement, including, without limitation, reasonable
attorneys’ fees and expenses.

 

6.13 Counterparts; Facsimile/PDF Signatures. This Modification Agreement and the
other Modification Loan Documents may be executed in one or more counterparts,
each of which shall be deemed to be an original for all purposes. Borrowers
agree to promptly deliver an executed, original counterpart of this Modification
Agreement (and any amendment thereto) and any other Modification Loan Documents
(and any modifications thereto) with such party’s manual “wet ink” signature to
Lender, but a failure to do so shall not affect the enforceability of this
Modification Agreement (or any amendment hereto) or any of the other
Modification Loan Documents (and any amendments thereto), it being expressly
agreed that Borrowers shall each be bound by his/her/its/their electronically
transmitted or telecopied signature. The terms of this section shall also apply
to any amendments to this Modification Agreement and the other Modification Loan
Documents.

 

[Signature page follows]

 

Modification to Loan Agreement  

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Modification Agreement
to be duly executed by their respective authorized officers, as applicable, as
of the day and year first above written.

 

LENDER:   BORROWERS:       LIVE OAK BANKING COMPANY, a North Carolina Banking
Corporation   EASTSIDE DISTILLING INC.         By: /s/ Donna Dawson   By: /s/
Lawrence Firestone Name: Donna Dawson     Lawrence Firestone, CEO Title:
Collateral Analyst Team Lead - VP      



  



  REDNECK RIVIERA WHISKEY CO., LLC   By: Eastside Distilling Inc., its Sole
Member             By: /s/ Lawrence Firestone       Lawrence Firestone, CEO    
      MOTHERLODE LLC   By: Eastside Distilling Inc., its Sole Member            
By: /s/ Lawrence Firestone       Lawrence Firestone, CEO           BIG BOTTOM
DISTILLING, LLC   By: Eastside Distilling Inc., its Manager             By: /s/
Lawrence Firestone       Lawrence Firestone, CEO           OUTLANDISH BEVERAGES
LLC   By: Eastside Distilling Inc., its Sole Member             By: /s/ Lawrence
Firestone       Lawrence Firestone, CEO           CRAFT CANNING + BOTTLING, LLC
  By: Eastside Distilling Inc., its Sole Member             By: /s/ Lawrence
Firestone       Lawrence Firestone, CEO

 

Modification to Loan Agreement  

 

 

EXHIBIT B

Form of Compliance Certificate

 

TO: LIVE OAK BANKING COMPANY Date: _____________________

FROM: EASTSIDE DISTILLING INC., as Borrower Representative

 

The undersigned authorized officer of Eastside Distilling Inc., a Nevada
corporation (“Borrower Representative”), as Borrower Representative for the
Borrowers (as defined below), certifies that under the terms and conditions of
the Loan Agreement (as amended, restated or otherwise modified, the “Loan
Agreement”), dated as of January 15, 2020, by and among Borrower Representative,
MotherLode LLC, an Oregon limited liability company (“MotherLode”), Big Bottom
Distilling, LLC, an Oregon limited liability company (“Big Bottom”), Craft
Canning + Bottling, LLC, an Oregon limited liability company (“Craft”), Redneck
Riviera Whiskey Co., LLC, a Tennessee limited liability company (“Redneck”) and
Outlandish Beverages LLC, an Oregon limited liability company (“Outlandish” and
together with Borrower Representative, MotherLode, Big Bottom, Craft and
Redneck, collectively, the “Borrowers”), and Live Oak Banking Company (the
“Lender”):

 

(1) Borrowers are in complete compliance for the period ending _______________
with all required covenants under the Loan Agreement except as noted below; (2)
there are no existing Events of Default; (3) all representations and warranties
in the Loan Agreement are true and correct in all material respects on this date
except as noted below; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date;
(4) Borrowers, and each of their Subsidiaries, have timely filed all required
tax returns and reports, and Borrowers have timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrowers
except as otherwise permitted pursuant to the terms of Section 5.06 of the Loan
Agreement; and (5) no liens have been levied or claims made against Borrowers or
any of their Subsidiaries relating to unpaid employee payroll or benefits of
which Borrowers have not previously provided written notification to the Lender.

 

Attached are the required documents supporting the certification for the period
identified above. The undersigned certifies that these are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes. The undersigned acknowledges
that no borrowings may be requested at any time or date of determination that
Borrowers are not in compliance with any of the terms of the Loan Agreement, and
that compliance is determined not just at the date this certificate is
delivered. Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Loan Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants   Required   Complies           Monthly financial statements
with Compliance Certificate   Monthly within 30 days   Yes   No Quarterly
financial statements   Quarterly within 45 days   Yes   No Annual financial
statements   FYE within 90 days     A/R & A/P Agings   Monthly within 30 days  
Yes   No Inventory Reports (including locations of Eligible Inventory)   Monthly
within 30 days   Yes   No Board projections   FYE within 30 days   Yes   No

 

Modification to Loan Agreement  

 

 

Other Matters

 

Have there been any amendments of or other changes to the capitalization table
of Borrowers or to the organizational or operating documents of Borrowers or any
of their Subsidiaries? If yes, provide copies of any such amendments or changes
with this Compliance Certificate.

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

EASTSIDE DISTILLING INC., as Borrower Representative   BANK USE ONLY      
By:__________________________   Received by: _____________________ Name:
_______________________                              authorized signer Title:
_______________________   Date: _________________________           Verified:
________________________                                authorized signer    
Date: _________________________           Compliance Status:   Yes     No

 

Modification to Loan Agreement  

 